Case: 21-10376     Document: 00516209833         Page: 1     Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 21, 2022
                                  No. 21-10376                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Boonchai Dumrongsri

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-434-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Boonchai Dumrongsri has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Dumrongsri has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10376     Document: 00516209833          Page: 2   Date Filed: 02/21/2022




                                   No. 21-10376


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2